Dear Mr. Petitto:
You advise this office by way of recent correspondence that you currently hold elected office with the Tangipahoa Parish Council and also concurrently hold employment with the Town of Roseland. You ask whether the law permits this arrangement.
The provisions of the Dual Officeholding Law, LSA-R.S.42:61, et seq., are applicable and provide, in pertinent part:
        D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. LSA-R.S. 42:62(D). (Emphasis added).
Note that you hold an elected office in a political subdivision of the state, while holding employment in aseparate political subdivision of the state. The prohibition is applicable only in the situation where the positions fall within the same political subdivision. The law provides the following definition of political subdivision:
        (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
The Tangipahoa Parish Council and the Town of Roseland are, of course, separate political subdivisions as defined by statute. It is legally permissible for you to hold both positions simultaneously.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams